DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 19-32 are pending upon entry of amendment filed on 11/14/22.

Applicant’s election of group I, claims 19-29 with traverse in the reply filed on 11/14/22 has been acknowledged.   

The traversal is on the ground(s) that the claimed inventions do not lack unity as the cited reference WO2018/094316 is not an anticipatory reference.  This is not found persuasive because the inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because the Inventions of Group I-II were found to have no special technical feature that defined the contribution over the prior art of (A) WO2016/208989 (IDS reference) and (B) U.S.Pub 2014/0127227.

The ‘989 publication teaches an aflibercept formulation in acetate buffer, amino acid, sucrose and polysorbate (claims)

The ‘227 publication teaches antibody formulations in lysine for enhancement of stability (table 6, example 3).  The combination results in the claimed invention set forth in claim 1 of the instant application. The unity of invention does not exist under PCT Rule 13.1 and 13.2. Thus, the lack of unity maintained.

The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 30-32 are withdrawn from the further consideration by examiner 37CFR 1.142(b) as being withdrawn to a non-elected invention

Claims 19-29 are under consideration in the instant application.
3.	      Applicant’s IDS filed on 5/11/20 and 11/4/22 have been acknowledged.
The non-English foreign patent documents are considered to its English Abstract.  Applicant is required to submit English translation for further consideration.

4.	The oath filed on 5/11/20 has been acknowledged.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 19, 21-25 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2016/208989 (IDS reference) in view of U.S.Pub. 2014/0127227.

The ‘989 publication teaches aflibercept formulation in amount 10-40mg/ml in the presence of 10-50mM of histidine-acetate buffer, about 0.03% of polysorbate 20 or 80 at pH 6.2 for intravitreal administration (claims 1-14).  Given that the poloxamer is ethylene/propylene ether/oxide polymers, it reads on polyoxylpropylene glycol alkyl ether, and claims 28-29 are included in this rejection.

The disclosure of the ‘989 publication differs from the instant claimed invention in that it does not teach the use of lysine and/or additional amino acid as in claims 19 and 24-25 of the instant application. 

The ‘227 publication teaches addition of lysine, arginine, glycine and/or methionine (Table 6, upto 3%) with antibody or proteinaceous fusion proteins to reduce aggregates or viscosity or improve stability at high temperature (p. 22-24).  Given that the amino acid is used upto 3%, it is expected to act as an tonicifying agent and meets the limitations of claim 19 of the instant application.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add amino acid including lysine as taught by the ‘227 publication into the aflibercept formulation taught by the ‘989 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of lysine and/or other amino acid taught by the ‘989 publication and reduces viscosity or aggregates and enhances stability.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	Claims 19-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2006/104852 (IDS reference) in view of WO2016/208989 (IDS reference) and U.S.Pub. 2014/0127227.
The ‘852 publication teaches VEGF fusion protein antagonist formulation with 10-50mg/ml of fusion protein, 1-10mM phosphate buffer at pH 6 in the presence 0.05-0.1% polysorbate and upto 3% of glycine (claims 1-12). 

The disclosure of the ‘852 publication differs from the instant claimed invention in that it does not teach the use of lysine and use of aflibercept as in claim 19 of the instant application. 

The ‘989 publication teaches aflibercept with Fc fusion has improved stability for a longer period time (p. 5-7) even at a higher temperature during the transit and storage.  The teachings of the ‘989 publication have been discussed, supra (use of acetate buffer is expected as well in addition to the phosphate).

The ‘227 publication teaches addition of lysine, arginine, glycine and/or methionine (Table 6, upto 3%) with antibody or proteinaceous fusion proteins to reduce aggregates or viscosity or improve stability at high temperature (p. 22-24).  Given that the amino acid is used upto 3%, it is expected to act as an tonicifying agent and meets the limitations of claim 19 of the instant application.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add amino acid including lysine as taught by the ‘227 publication or replace VEGF fusion with the aflibercept formulation taught by the ‘989 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of lysine and/or other amino acid taught by the ‘227 publication and reduces viscosity or aggregates and enhances stability while the Fc fusion as in the aflibercept as in the ‘989 publication improves stability at higher storage temperature.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 19, 21-25 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat 11,135,266.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘266 patent recites aflibercept formulation comprising 5-100mg/ml of aflibercept, 5-20mM of phosphate or acetate buffer, polysorbate, in the presence of lysine.

11. 	Claims 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat 11,135,266 in view of U.S.Pub. 2014/0127227.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘266 patent recites aflibercept formulation comprising 5-100mg/ml of aflibercept, 5-20mM of phosphate or acetate buffer, polysorbate, in the presence of lysine

The claims of the ‘266 patent differ from the claimed invention in that it does not teach the use of phosphate buffer as in claim 20, 26-27 of the instant application.

The teachings of the ‘277 publication have been discussed, supra.  Examples disclose use of phosphate buffer for variations of different combination of amino acid including lysine for stability.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize phosphate buffer that stabilizes various combination of amino acid including lysine as taught by the ‘227 publication into the aflibercept formulation taught by the ‘226 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of phosphate buffer and use of lysine/amino acids taught by the ‘227 publication and reduces viscosity or aggregates and enhances stability.

12.	Claims 19-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-40 of U.S.S.N.17/492649 in view of WO2016/208989 (IDS reference) or U.S.Pub. 2014/0127227

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘649 application recites aflibercept formulation comprising 5-100mg/ml of aflibercept, 5-20mM of buffer, polysorbate, in the presence of lysine.

The claims of the ‘649 application differ from the claimed invention in that it does not teach the use of phosphate buffer or acetate as in claim 20, 26-27 of the instant application.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize phosphate or acetate buffer known in the formulation of aflibercept in the presence of lysine as mentioned above.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the phosphate or acetate buffer stabilizes aflibercept formulation in the presence of amino acid or various combinations thereof.

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 20, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644